UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7412


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES G. CANADY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:02-cr-00127-F-2)


Submitted:   March 17, 2016                 Decided:   March 21, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles G. Canady, Appellant Pro Se. Edward D. Gray, Ethan A.
Ontjes, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles G. Canady appeals the district court’s denial of

relief on his motion for reduction of sentence, 18 U.S.C. § 3582

(2012).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      United States v. Canady, No. 7:02-cr-00127-F-2

(E.D.N.C. Sept. 3, 2015).          We deny Canady’s motion to appoint

counsel and we dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before    this   court   and   argument   would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                      2